Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
This action is a response to papers filed on 1/2/2022.  Claims 1-20 are pending in the application and under current examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/2021 has been considered by the examiner. 
Specification
The amendments to the specification have been received. 

Withdrawn Rejections and Response to Arguments
	Applicant’s arguments filed 1/2/2022 have been fully considered and are addressed as follows.
	The rejection of claims 1-20 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims.  Applicant’s argument to this effect is persuasive.
	
Maintained Grounds of Rejection, Clarified
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al (non-patent literature, published March 11, 2013, “Fukuda”, previously cited).
The claims encompass an ophthalmologically suitable composition comprising (a) about 0.005 %-about 0.02% of a bimatoprost compound; (b) about 0.003-about 0.007% benzalkonium chloride, and (c) an effective amount of at least one secondary penetration enhancer that detectably or significantly enhances penetration of the bimatoprost into a mammalian eye, wherein an effective amount of the composition results in a reduction of intraocular pressure in the mammalian eye that is at least statistically comparable to the same amount of a composition comprising the 
Fukuda is directed to Safety comparison of additives in antiglaucoma prostaglandin (PG) analog ophthalmic formulations (title).  Fukuda indicates that treatments for glaucoma and ocular hypertension have recently centered on lowering intraocular pressure (IOP) regardless of disease types, and PG analogs that have strong IOP lowering effects and excellent systemic safety are frequently used as first choice drugs (read on the intended purpose in the instant claims 1, 16 and 20). Fukuda discloses or teaches that five types of ophthalmic solutions and three types of additives latanoprost (Xalatan®; latanoprost), tafluprost (Tapros®; tafluprost), bimatoprost (Lumigan®; bimatoprost), travoprost (Travatan®; travoprost), travoprost (Travatan Z®; travoprostZ), benzalkonium chloride (BAK), polyoxyethylene hardening castor oil 40 (HCO-40), and polysorbate 80 (P-80) (abstract/Method, read on the limitations of bimatoprost, benzalkonium chloride, penetration enhancer in the instant claims 1-3, 10-15, and the method step in the instant claim 20).  Fukuda also discloses or teaches that three types of combination preparations, and 23 generic drugs of 0.005% latanoprost ophthalmic solution (Xalatan® ophthalmic solution) have been launched (left-hand col., lines 4-7 on page 2/6) and  0.005% bimatoprost, falling within the claimed range in the instant claim 1).  Fukuda further discloses or teaches that 0.03% bimatoprost (left-hand col., under the heading method n page 2/6); the additive is benzalkonium chloride in 0.005% (Table 1 on page 516 and under the heading discussion on page 518, read on the concentration in the instant claims 1-6).  In addition, Fukuda discloses or teaches that four other solutions with different active ingredients and additives in various concentrations (see Table 1).  Regarding the negative limitation in claim 1, the composition of Fukuda does not contain polyacrylate polymer.  Thus, the limitation is met.
Fukuda, by disclosing all the essential elements in the instant claims 1 and 20, renders obvious these claims.  Because Fukuda does not teach an example or embodiment particularly with the elected bimatoprost and additional components and amounts as claimed but rather teaches an equivalent to bimatoprost and overlapping ranges of each claimed component, this rejection is made using obviousness rationale.  Fukuda renders claims 1-6 and 10-20 obvious because the concertation taught by Fukuda falling within the claimed ranges.   Regarding the concentrations in claims 1-6, Fukuda has taught various concentrations of active ingredients as well as additives, it would have been obvious to choose the desired amount of ingredients as taught by Fukuda because all of the particular options identified by Fukuda are predictable solutions to the problem of ophthalmic compositions, and the person of ordinary skill in the art would have a reasonable expectation to be of success in choosing any of those options.  See MPEP 2143, part (I)(E). 
Regarding the greater reduction in intraocular pressure in claim 17, reducing intraocular pressure in a mammalian eye in claim 18, and maintaining the concentration in claim 19, these are considered properties of the composition, although, Fukuda is silent about these physical properties of the composition, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP 2112 (II).  
MPEP 2112.02 (II): "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In the absence of the USPTO to have at its disposal the tools or facilities deemed necessary to make physical determinations of this sort, Applicants have the burden to show that this, in fact, is not the case.

Claims 7-9 are rejected under 35 U.S.C. 103 as obvious over Fukuda et al (non-patent literature, published March 11, 2013, “Fukuda”) as applied to claims 1-6 and 10-20 above and further in view of Nagamori et al (US 20150266834 A1, September 24, 2015, “Nagamori”, previously cited). 
 The teachings of Fukuda have been discussed as applied to claims 1-6 and 10-20.  While teaching bimatoprost and benzalkonium chloride solution, Fukuda does not specifically teach the at least one secondary penetration enhancer comprises quaternary ammonium salt or does not as in claims 7-9.  The deficiency is obviated by Nagamori.
 Nagamori is directed to compound having a microsomal prostaglandin E2 synthase-1 (mPGES-1) inhibitory activity or a pharmaceutically acceptable salt thereof, a pharmaceutical composition containing same, pharmaceutical use thereof ([0001]).  Nagamori teaches uses of mPGES-1 inhibitor for pain, rheumatism, glaucoma, and ocular hypertension are known ([0008-15]).  Nagamori teaches examples of the "pharmaceutical composition" include oral preparations (e.g. tablet), and parenteral agents including external preparation, suppository, injection, eye drop ([0386]), and while the content of the compound or a pharmaceutically acceptable salt thereof, the pharmaceutical composition varies depending on the dosage form, dose and the like, it is, for example, 0.00001 to 100 wt % of the whole composition ([0387], falling within the range in the instant claims 1-6).  Nagamori also teaches "suspending agent" include benzalkonium chloride, carmellose, hydroxypropylcellulose, propylene glycol, povidone, methylcellulose, glycerol monostearate ([0396]) as well as surfactants which may include castor oil, polyethylene glycol monostearate, polyoxyethylene sorbitan fatty acid esters, benzethonium chloride, and the like (see [0400]), read on the limitations of the quaternary ammonium salt in the instant claims 7-8), which one would have been motivated to include for its suspending and/or surfactant functional properties as suggested by Nagamori.  
The teachings of Fukuda and Nagamori are each directed to pharmaceutical compositions for eye.  It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose benzalkonium chloride and/or benzethonium chloride as taught by Nagamori as the particular ingredient to be incorporated into the composition as taught by Fukuda.  A person of ordinary skill would have been motived to do so because combining prior art elements according to known methods to yield predictable results.  Thus, in view of the teachings Fukuda and Nagamori, the person of ordinary skill in the art would have a reasonable expectation to be of success in choosing benzalkonium chloride and/or benzethonium chloride or any of the equivalents or functionally equivalent functional adjuvants as taught by Nagamori, on account of expecting that function to be maintained in Fukuda’s analogous formulation.  
Regarding the negative limitation in claim 9, Fukuda have taught incorporate additives (e.g. polyoxyethylene sorbitan fatty acid esters) one of ordinary skill in the art would have the knowledge to choose a proper additives and the amount thereof. Therefore, the person of ordinary skill in the art would have a reasonable expectation to be of success in choosing adding or not adding one or more of additives of those options. See MPEP 2143, part (I)(E). 


Withdrawn Rejections and Response to Arguments
The rejection of claims 1-6 and 10-20 under 35 U.S.C. 102/103 as being unpatentable over Fukuda is withdrawn with regard to the rejection under 35 U.S.C. 102; subsequently the rejections of claims 7-9 under 35 U.S.C. 103 further in view of Nagamori are withdrawn.  The rejections under 35 U.S.C. 103 are maintained, and the rationale is clarified herein; no new grounds of rejection are presented, and no new references are cited.
Applicant argues on pages 9 and 10 of 15 of Remarks that bimatoprost and latanoprost have different properties and are recommended in different amounts.  In reply, this argument has been considered but is not persuasive in view of Fukuda’s teaching of these as functional equivalents which would have served as providing a reasonable starting point from which one would have been motivated to perform routine optimization procedures as is routine in the art.  Moreover, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the rejection further relying on Nagamori, Applicant argues on pages 11 and 13 of 15 of Remarks that since Nagamori does not encompass bimatoprost, it is not relevant.  In response, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Specifically, Nagamori has been cited for rationale for including an adjuvant which may or may not be a specific secondary penetration enhancer.  Where both Fukuda and Nagamori are both directed to ophthalmic compositions and methods, and additives known to be successful in such compositions in methods, the relevance of combining these teachings is maintained as set forth in the record.
As to Applicant’s argument on page 12 of 15 of Remarks,  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case it is maintained that choosing benzalkonium chloride or additional additives in its place would have been an obvious modification of Fukuda in view of Nagamori’s teaching and that, further, doing so would have constituted combining prior art elements according to known methods to yield predictable results specifically in the field of ophthalmic methods and compositions.
On page 13 of 15 of Remarks, Applicant notes that claims 7 and 8 are drawn to a penetration enhancer which is secondary.  In reply, Fukuda has been cited for this teaching (i.e., polysorbate).

Maintained Rejections
Nonstatutory Double Patenting Rejection 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/207,346 (reference application) in view of Nagamori. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is an eye drop (ophthalmic composition) comprising bimatoprost compound, (b) benzalkonium chloride, and a penetration enhancer components including one or more quaternary ammonium salts, polyoxyethylene sorbitan fatty acid esters as claimed.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments	
	Regarding the double patenting rejection, Applicant requests that this rejection is held in abeyance.  In reply, Applicant's request to hold the double patenting rejection in abeyance is acknowledged.  A request to hold a rejection in abeyance is not a proper response to a rejection.  A request to hold a matter in abeyance may be made only in response to an objection or requirements as to form.  See MPEP 37 C.F.R. 1.111(b) and 7.14.02.  Thus, the double patenting rejection of record is maintained as no action regarding this rejection has been taken by Applicant at this time.

CONCLUSION
No claim is allowed.

CONTACT INFORMATION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617